Birdsong, Judge.
Ernest Buddy Russell was convicted of two counts of selling marijuana and one count of selling phencyclidine. He was sentenced to ten years, four to serve with the Board of Corrections and six to serve on probation. He filed notice of appeal with this court. The state has filed an affidavit establishing that Russell is no longer in the jurisdiction and cannot now be located. Supersedeas bond was revoked and Russell has been determined to be a fugitive from justice. This information as to his status as a fugitive is uncontroverted. The state has moved to dismiss his appeal. The motion to dismiss the appeal is granted. Dean v. State, 242 Ga. 808 (251 SE2d 553).

Appeal dismissed.


Quillian, P. J., and Smith, J., concur.